Appeal from an order of a Special Term of the County Court, Clinton County. Defendant was convicted in Few Jersey on Fovember 3, 1938, of the crime of breaking, entering and larceny. The indictment charged defendant with breaking and entering the premises and stealing articles valued at $125. Defendant pleaded guilty to this charge. The statute under which the charge was made (Rev. Stat. of F. J., § 2:115-2; now, F. J. Stat. Anno., § 2A-.94-1) provides that any person breaking and entering premises with intent, among other things, to steal is guilty of the crime described. The crime thus set forth in the statute of Few Jersey would be a felony if committed here. (People V. Olah, 300 F. Y. 96; ef. People v. Low, 305 F. Y. 722.) The question addressed to this very same conviction and its effect in Few York has heretofore been passed upon -in a coram nobis proceeding instituted by relator. (People v. Warner, 282 App. Div. 843.) Order dismissing writ unanimously afimned. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.